DETAILED ACTION
This action is responsive to the application filed on March 16, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is April 30, 2019.

Drawings 
The drawings filed on March 16, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated May 24, 2020 and June 16, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Objections
Claim 1 (and similar for independent claims 8 and 15) is objected to because of the following informalities:  The claim limitation recites “identifying a plurality of edges for which the vertex is source vertex in the directed graph, wherein the edges are associated with respective probabilities;” Please amend the limitation as follow “identifying a plurality of edges for which the vertex is source vertex in the directed graph, wherein the plurality of edges are associated with respective probabilities”.  Appropriate correction is required.
Claim 1 (and similar for independent claims 8 and 15) is objected to because of the following informalities:  The claim limitation recites “probabilistically selecting one of the edges based on the respective probabilities, wherein a second vertex is a target vertex of the selected edge;” Please amend the limitation as follow “probabilistically selecting one of the plurality of edges based on the respective probabilities, wherein a second vertex is a target vertex of the selected edge;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "identifying a first vertex that corresponds to a type of an immediate predecessor action that occurred in the application instance, wherein the vertex is part of a directed graph" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim. For example, “the vertex” has not previously limited. It seems “the vertex” should have been “the first vertex”. Appropriate correction is required.
Claim 8 recites the limitation "identifying a first vertex that corresponds to a type of an immediate predecessor action that occurred in the application instance, wherein the vertex is part of a directed graph" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim. For example, “the vertex” has not previously limited. It seems “the vertex” should have been “the first vertex”. Appropriate correction is required.
Claim 15 recites the limitation "identifying a first vertex that corresponds to a type of an immediate predecessor action that occurred in the application instance, wherein the vertex is part of a directed graph" in lines 6-8.  There is insufficient antecedent basis the vertex” has not previously limited. It seems “the vertex” should have been “the first vertex”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachmanson et al. (US Pub. No. 2005/0160404 – hereinafter Nachmanson – IDS 05/24/2020).
  	With respect to claim 1, Nachmanson teaches a method comprising:  	generating an application instance that executes on one or more processors (see abstract and paragraph [0005], creating test coverage for non-deterministic programs. The method receives a graph of edges and states representing a program under test (i.e. application execution), and creates a continuous cycle of edges that reaches each edge in the graph. See paragraph [0023], the technologies introduce methods and systems for providing probabilistic testing of an application behaving non-deterministically. In one example, the testing of such an application is reduced to a game on a graph with some vertices marked as choice points. In the game, a player plays against an environment.  Both the player and the environment   	identifying a first vertex that corresponds to a type of an immediate predecessor action that occurred in the application instance, wherein the vertex is part of a directed graph (see paragraph [0023], the technologies introduce methods and systems for providing probabilistic testing of an application behaving non-deterministically. If a vertex stands at a non-choice point, the player makes a move by choosing an edge exiting the vertex. If the selected vertex is a choice point, then the environment makes a move choosing an edge exiting the vertex non-deterministically, but with known or assigned probabilities. See paragraph [0026], sometimes in testing, a test needs to reach a set of application states, for example, to find an error.  In such an example, a model finite state machine (e.g., graph) is created in order to create inputs that reach some predefined set of vertices representing application states. See paragraph [0046], at 312, the method creates strategies through the graph that have a higher probability of touching untouched vertices or edges. For example, the method traverses the graph backwards starting from untouched vertices, and computes costs and probabilities at each vertex with an edge that reaches the untouched vertex. For non-deterministic vertices with edges reaching an untouched vertex, a probability is assigned based on the likelihood that the edge exiting the non-deterministic vertex will be selected. The method continues by stepping backward through the graph and   	identifying a plurality of edges for which the vertex is source vertex in the directed graph, wherein the edges are associated with respective probabilities (see paragraph [0023], the technologies introduce methods and systems for providing probabilistic testing of an application behaving non-deterministically. If a vertex stands at a non-choice point, the player makes a move by choosing an edge exiting the vertex. If the selected vertex is a choice point, then the environment makes a move choosing an edge exiting the vertex non-deterministically, but with known or assigned probabilities. See paragraph [0026], sometimes in testing, a test needs to reach a set of application states, for example, to find an error.  In such an example, a model finite state machine (e.g., graph) is created in order to create inputs that reach some predefined set of vertices representing application states. See paragraph [0046], at 312, the method creates strategies through the graph that have a higher probability of touching untouched vertices or edges. For example, the method traverses the graph backwards starting from untouched vertices, and computes costs and probabilities at each vertex with an edge that reaches the untouched vertex. For non-deterministic vertices with edges reaching an untouched vertex, a probability is assigned based on the likelihood that the edge exiting the non-deterministic vertex will be selected. The   	probabilistically selecting one of the edges based on the respective probabilities, wherein a second vertex is a target vertex of the selected edge (see paragraphs [0071]-[0072], [0074], [0079], [0089], and figures 7, 10 (and related paragraphs), recommend edge based on probability).  	identifying an action type that corresponds to the second vertex and   	triggering an action of the action type in the application instance (see figure 1 and paragraphs [0006], [0034], action 104 causes the application to enter to another state 106. See figures 7 and 10, plurality of actions. See paragraphs [0052], [0055], in this example, vertices A, D, and C are deterministic, and vertex B is non-deterministic.  Traditionally, if vertex B were deterministic, a Chinese Postman tour algorithm would produce the edge sequence, T=[AB, BC, CA, AB, BD, DA], in one sequence. Examiner notes: action types have been interpreted as the combination of vertices in a sequence).  	With respect to claim 2, Nachmanson teaches after triggering the action, performing an assertion operation to determine whether a current value of a variable for the application instance satisfies a predefined condition (see figures 6, With respect to claim 3, Nachmanson teaches upon determining that the current value does not satisfy the predefined condition, increasing a probability associated with the selected edge (see paragraph [0050], an application 416 is verified 414 to run according to an executable specification 406. In one example, a verifier module 414 determines whether split sequences created are traversed by a program under test. In another example, a strategy calculation module 412 creates strategies through a model that is more likely to reach a set of desired model vertices. In one such example, a program executed by the verifier with conditions (e.g., inputs or injected state conditions) corresponding to the created strategies, and the coverage is verified.  In another example, a verifier first executes a program and records untouched sequences, and then the verifier executes the program with determined strategies to increase the probability of obtaining coverage of untouched vertices).  	With respect to claims 8-10, the claims are directed to a system that corresponds to the method recited in claims 1-3, respectively (see the rejection of claims 1-3 above; wherein Nachmanson also teaches such a system in figure 14).  	With respect to claims 15-17, the claims are directed to a non-transitory computer-readable storage medium that corresponds to the method recited in claims 1-3, respectively (see the rejection of claims 1-3 above; wherein Nachmanson also teaches such a medium in figure 14 and claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nachmanson et al. (US Pub. No. 2005/0160404) in view of Singh et al. (US Pub. No. 2016/0232446 – hereinafter Singh – IDS 06/162020).  	With respect to claim 4, Nachmanson is silent to disclose wherein the action is an application-programming-interface (API) call.  	However, in an analogous art, Singh teaches wherein the action is an application-programming-interface (API) call (see paragraph [0026] and figure 10, the reporting encapsulation module 108 may "wrap around" the application program 106 to intercept or otherwise observe application programming interface (API) calls from the application program 106 to other application programs 104 processed by the user terminal 102, an operating system 110 processed by the user terminal 102, and/or other software/hardware resources of the user terminal 102. The reporting encapsulation .
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nachmanson’s teaching, which set forth a computerized method for creating test coverage for non-deterministic programs, by determining actions related to API calls as suggested by Singh, as Singh would enhanced Nachmanson’s coverage by allowing encapsulation and interception of observed API calls from different programs.  	With respect to claim 11, the claim is directed to a system that corresponds to the method recited in claim 4, respectively (see the rejection of claim 4 above).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nachmanson et al. (US Pub. No. 2005/0160404) in view of Smith et al. (US Pub. No. 2020/0097389 – hereinafter Smith).
  	With respect to claim 7, Nachmanson is silent to disclose:  	detecting that triggering the action caused an exception in the application instance;  	increasing a probability associated with the selected edge in response to the detecting; and   	adding a description of the exception to an error log.  	However, in an analogous art, Smith teaches:  	detecting that triggering the action caused an exception in the application instance (see figure 3 (and related paragraphs), error detection 342).increasing a probability associated with the selected edge in response to the detecting (see figure 5 and paragraph [0053], the machine learning model may be trained by presenting the features for one training example, generating a prediction, and adjusting the training model parameters to increase the probability of predicting the correct error type label and decrease the probability of predicting other error type labels) and   	adding a description of the exception to an error log (see figure 10b and paragraph [0068], including error description).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nachmanson’s teaching, which set forth a computerized method for creating test coverage for non-deterministic programs, by detecting an exception causing the increase of a probability as suggested by Smith, as Smith would provide a step to adjust training parameters in order to detect the correct exception/error.  	With respect to claim 14, the claim is directed to a system that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).  	With respect to claim 20, the claim is directed to a non-transitory computer-readable storage medium that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).  	
Allowable Subject Matter
Claims 5-6, 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192